Title: To James Madison from Louis-André Pichon, 18 April 1803
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Georgetown. 28 Germinal an 11. (18. Avril 1803.)
J’ai eu l’honneur de vous faire part verbalement de la conduite que le commandant de la frégate Anglaise le Boston avait tenue en rade d’Hampton, envers le navire français l’anne le 1er. d’Avril. Je joins ici copie littérale de la lettre du Capitaine de ce bâtiment au Commissaire de la République à Norfolk, d’après la quelle vous pourrez voir, Monsieur, jusqu’a quel point ces procédés arbitraires ont été condamnables en ce qui regarde les Etats Unis, et combien ils ont porté atteinte à la Sureté dont doivent jouir le commerce et la personne des Citoyens français dans les Etats Unis. Une conduite aussi irrégulière ne pourra qu’être désavouée par les Supérieurs du Capn. Douglass. Mais en tout cas, Monsieur, vous Sentirez que le Gouvernement français doit compter que celui des Etats Unis prendra des mesures pour qu’a l’avenir ces actes ne se renouvellent pas envers le pavilion de la République dans les Ports américains. Agréez, Monsieur, mes respects,
L. A. Pichon
 
Condensed Translation
Has informed JM verbally of the conduct of the commander of the British frigate Boston toward the French ship Anne in Hampton Roads on 1 Apr. Encloses a copy of the captain’s letter to the French agent at Norfolk, by which JM will see how far such arbitrary procedures are condemnable and how far they have infringed the security that French commerce and citizens ought to enjoy in the U.S. Such irregular conduct can only be disavowed by Captain Douglas’s superiors. Nevertheless, the French government expects the U.S. to take measures which will prevent the repetition of such acts toward the French flag in American ports.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). For enclosure, see n. 1.



   
   Pichon enclosed a copy of a 2 Apr. 1803 letter (4 pp.; in French; docketed by Wagner) from Capt. Henry Smith of the Anne to French commercial agent Martin Oster describing the incident. The Anne had been boarded in Hampton Roads by a British officer who took off an Irish seaman to be questioned by Capt. John Erskine Douglas on the Boston. When the man was later returned to the Anne to gather his belongings, Smith opposed the seizure, but the British left to obtain arms to take the man away by force as they had done earlier. As there was no way to defend the seaman but by stratagem, something was thrown from the Anne into the water and someone cried out that there was a man overboard. Although a search was made, no trace was found of the sailor but his hat floating on the water. Smith stated that he omitted further details, remarking only that if the British acted this way whenever their strength allowed it, the peace would not be of long duration.


